                                         United States Bankruptcy Court
                                          Eastern District of Michigan
                                                Southern Division

In Re: Bradley Turner                                                   Case No. 19-52815-MAR
       Audrian Turner                                                   Chapter 13
                                                                        Judge: MARK A. RANDON

                      Debtor(s)
_____________________________

WILLIAM D. JOHNSON (P54823)
BRIAN D. RODRIGUEZ (P57194)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Rd.
Warren, MI 48093
(248) 443-7033
_____________________________/


                              Debtor’s Chapter 13 Confirmation Hearing Certificate
                                            [To be completed fully]

        At the next confirmation hearing in this case, the debtor intends to: [Check ONE of the following]

        1. ___ Request confirmation of the debtor’s plan, because all timely objections of creditors and the trustee
        have been resolved. I have emailed to the trustee a proposed order confirming the plan, as required in
        paragraph 2 of the Chapter 13 Case Management Order.

        2. ___ Request confirmation of the debtor’s plan, even though all timely objections have not been resolved.
        I have emailed to the trustee a proposed order confirming the plan, as required in paragraph 2 of the
        Chapter 13 Case Management Order. The parties are at an impasse in attempting to resolve these
        objections despite all reasonable efforts. The following are: (a) the parties whose timely objections have
        not been resolved; (b) their unresolved objections; and (c) the legal and factual issues that must be resolved
        by the Court in connection with confirmation:

                 Trustee Objections:
                 Issues:

                 Response:

                 Creditor Objections:

        3. _X_ Request an adjournment of the confirmation hearing to, to be determined , due to the following
        good cause: Debtor needs additional time to address trustee objections.

        4. ___ Dismiss the case. [The Court will construe this as a motion by the debtor to dismiss the case under
        Fed.R.Bankr.P. 1017(f)(2), and the Court will enter an order of dismissal and the case will be removed
        from the docket, unless the case was previously converted from Chapter 7, 11, or 12 to Chapter 13. In that
        event, a separate motion to dismiss must be filed within 7 days.]

        5. ___ Convert the case to chapter 7. [The debtor must promptly file a separate notice of conversion under
        Fed.R.Bankr.P. 1017(f)(3), and pay the filing fee for such notice. Such notice of conversion will cause the
        case to be converted without the entry of an order of conversion.]




  19-52815-mar          Doc 34         Filed 11/26/19       Entered 11/26/19 00:16:47               Page 1 of 2
                                   /s/ Brian D. Rodriguez_____
                                   BRIAN D. RODRIGUEZ (P57194)
                                   ACCLAIM LEGAL SERVICES, P.L.L.C.
                                   8900 E. 13 Mile Road
                                   Warren, MI 48093
                                   248-443-7033
                                   filing@acclaimlegalservices.com




19-52815-mar   Doc 34   Filed 11/26/19   Entered 11/26/19 00:16:47    Page 2 of 2
